Citation Nr: 0416431	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  95-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of a lumbosacral strain on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
a rating in excess of 10 percent for the veteran's service-
connected residuals of a lumbosacral strain.  

In April 1997, the Board remanded this matter for additional 
development.  The RO thereafter continued its denial of a 
rating in excess of 10 percent for the veteran's low back 
disability.  In August 1999, the Board remanded the claim 
again for further development and specified that the RO 
should consider the claim on an extraschedular basis.  In 
this remand, the Board also recognized the existence of a 
claim reasonably raised by the evidence of record for 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU) and directed the RO to adjudicate this 
matter as well.  Thereafter, the RO then continued its denial 
of a schedular rating in excess of 10 percent but did not act 
on these Remand instructions pertaining to an extraschedular 
rating.  

In January 2001, the Board issued a decision granting the 
veteran a schedular increase in the evaluation assigned to 
his low back disability from 10 to 20 percent.  In this 
determination, however, the Board also again remanded the 
issues of consideration of the claim on an extraschedular 
basis and entitlement to TDIU, as the RO did not address 
these matters after the Board's August 1999 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2001, the RO issued a rating decision implementing 
the Board's schedular increase to 20 percent for the 
veteran's low back disability.  In this decision, the RO 
specifically advised the veteran that this was a grant in 
full for that issue on appeal (i.e., his schedular 
evaluation).  

Later in April 2001, the veteran expressed disagreement with 
the aforementioned rating decision, but solely with respect 
to the effective date assigned to his newly awarded 20 
percent schedular rating for his low back disability.  In 
February 2002, the RO issued a statement of the case.  In 
March 2002, the veteran submitted a statement indicating that 
he did not want to continue his appeal for an earlier 
effective date.  Therefore, the Board concludes that the 
veteran is not currently seeking appellate review with 
respect to this matter.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2003).   Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99; cf. Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
instance, this matter has not been certified for appeal, and 
there is no indication that the veteran or his representative 
has been informed or is otherwise of the belief that such 
matter is in appellate status; to the contrary, the veteran 
specifically withdrew this claim.  

Also in April 2001, the veteran claimed entitlement to 
nonservice-connected pension benefits.  In a January 2002 
rating decision, the RO denied the claim.  The veteran filed 
a notice of disagreement to this decision in March 2002.  In 
August 2002, the RO issued a statement of the case.  In 
January 2003, the veteran filed a VA Form 9 substantive 
appeal.  In February 2003, the RO transmitted a letter to the 
veteran, advising him that this substantive appeal was 
untimely filed.  The RO also noted that because the veteran 
indicated on his substantive appeal form that he was only 
interested in his service-connected benefits - and 
accordingly not pension benefits for nonservice-connected 
conditions - the RO had determined that he had decided to 
withdraw his claim for pension benefits.  Again, there is no 
indication in the record after the RO's February 2003 letter 
to suggest that the veteran or his representative is of the 
belief that this pension claim remains in appellate status - 
or that the veteran is contesting any of the findings in the 
RO's letter - and so the Board finds that this matter is also 
not currently in appellate status. 

Moreover, in April 2001, the veteran filed his formal claim 
for entitlement to TDIU.  In May 2003, the RO issued a rating 
decision denying the claim.  The record does not thereafter 
contain a notice of disagreement or similar documentation 
from the veteran to the RO as to this decision.  Accordingly, 
this matter is also not before the Board for review at this 
time.

In May 2003, the RO issued a supplemental statement of the 
case to address extraschedular consideration of the veteran's 
service-connected low back disability.    In this decision, 
the RO declined to refer the matter for extraschedular 
consideration.

In his January 2003 VA Form 9 substantive appeal, the veteran 
requested a Travel Board Hearing.  Accordingly, in August 
2003, the Board remanded the remaining claim before it for 
review, entitlement to an evaluation in excess of 20 percent 
for the service-connected residuals of a lumbosacral strain 
on an extraschedular basis, for this hearing.  In November 
2003, the veteran attended his hearing before the Board which 
was held at the RO.  This matter is now back before the Board 
for its review and consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's service-connected residuals of a 
lumbosacral strain do not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render inadequate the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for service-connected residuals of a lumbosacral 
strain on an extraschedular basis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



I.  Duty to Notify

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, in 
a rating decision dated in December 1992, the RO denied the 
veteran's claim for an increased evaluation in excess of 10 
percent for his service-connected residuals of a lumbosacral 
strain.  The first post-VCAA notice issued in this case was 
transmitted to the veteran in April 2001.  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial RO determination, it appears that the timing of 
the VCAA notice here does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  

In this case, however, it is important to note that the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below. 

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 
In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives a VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini at 422.  Similarly, 
a claimant is not compelled under 38 U.S.C.A. § 5108 to 
proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as is further discussed 
herein below.   

The Board will now address the content of the notice provided 
to the veteran and find that the content of this notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  First, in a letter dated in April 
2001, the RO informed the veteran of its expanded duties to 
notify and assist, explained that it was developing his claim 
pursuant to the latter duty, requested the veteran to submit 
any pertinent evidence he had to support his claim, including 
medical evidence demonstrating an increase in the severity of 
his service-connected low back disability, as well as 
statements from himself or other individuals who could 
provide pertinent information concerning his level of 
impairment, and indicated that it would assist the veteran in 
obtaining and developing this evidence, provided he 
identified the source or sources of the evidence.  The RO 
noted that it had already secured evidence in support of the 
veteran's claim, including VA and private treatment and 
examination records.  It explained that it was required to 
make reasonable efforts to assist the veteran in obtaining 
such evidence in support of his claim, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO also requested the veteran to identify 
all outstanding evidence that needed to be secured, or to 
obtain the evidence on his own initiative and send it to the 
RO.  The RO indicated that it would provide the veteran a 
medical examination or secure a medical opinion if it thought 
that such an examination or opinion was necessary to make a 
decision in the case.  
Moreover, in a February 2003 communication, the RO notified 
the veteran that it had received no response to its April 
2001 notice to him concerning the evidence necessary to 
support his claim.  Further, in another February 2003 
communication, the RO specifically advised the veteran of the 
legal requirements for consideration of his service-connected 
low back disability on an extraschedular basis.  The RO asked 
the veteran to provide medical evidence of a finding that his 
condition presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.

In addition, after these notices were provided, in a 
statement of the case issued in May 2003, the RO again 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  
The RO also listed the complete text of several legal 
provisions pertinent to the evaluation of his claim in this 
document.  Furthermore, the RO informed the veteran of the 
reasons for which his claim had been denied, the evidence it 
had considered in denying the claim, and the evidence the 
veteran still needed to submit to substantiate his claim.  
Specifically, the RO again advised the veteran that it still 
had received no response from him regarding any available 
evidence showing a need for extraschedular consideration of 
his service-connected low back disability, such as evidence 
of frequent periods of hospitalization.  The RO indicated 
that it had reviewed additional VA treatment records 
identified by the veteran, but that these records did not 
document the degree of disability that might warrant 
extraschedular consideration. 

These notices informed the veteran of the evidence and 
information needed to support his claim.  The notices also 
indicated that VA would assist the veteran in obtaining all 
outstanding evidence, but that in the meantime, the veteran 
should submit any pertinent evidence he had to support his 
claim.  See Pelegrini, 17 Vet. App. at 422 (holding that VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s).")  

VA's Office of General Counsel has held that the statement by 
the Court in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 
38 U.S.C.A. § 5103(a) require that VA request that the 
claimant provide any evidence in his or her possession which 
pertains to the claim is obiter dictum, and that 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004 (February 24, 
2004).  In this opinion, the General Counsel continues to 
discuss, however, that VA may determine whether failure to 
request the fourth element is harmful to a claimant, and that 
if no harm is found, that VA may proceed to render a decision 
without further notice.  

Here, the Board finds that although the veteran perhaps did 
not receive an absolutely explicit request for "everything 
he has" in support of his claim, the record does contain all 
of the information and evidence identified by the veteran in 
support of the claim that began for him in 1992, when he was 
interested in a rating in excess of 10 percent for his 
service-connected low back disability.  It is this low back 
disability that is still at issue, even though if only in 
terms of extraschedular consideration.  Moreover, the RO has 
repeatedly informed the veteran of the type of evidence 
necessary for consideration for extraschedular referral, and 
has warned him that it has really received no evidence of 
this kind, and has asked him to identify or provide any such 
evidence.  Accordingly, the Board finds that with respect to 
the fourth element of Pelegrini notice, the veteran has not 
suffered harm; in fact, the RO has done almost everything 
possible to steer him towards the identification or provision 
of the type of evidence that could support his claim.

The Board observes that all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

In this case, as discussed above, the veteran was fully 
advised consistent with the governing legal authority and was 
further provided the appropriate opportunity to respond to 
this notice.  As such, VA's duty to notify under the VCAA and 
its implementing regulations have been met.

II.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA sought 
to obtain all private and VA treatment records referenced by 
the veteran.  In response to the RO's February 2003 letter 
requesting medical evidence in support of extraschedular 
consideration, the veteran identified VA treatment with a 
particular provider, and the RO then associated these records 
with the claims file.  Moreover, the record for review also 
contains extensive private and VA medical reports addressing 
the veteran's low back and dating back to the beginning of 
his increased rating claim in 1992.   

The Board also recognizes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion "when such is necessary" to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  In 
this case, another VA examination is not necessary to decide 
the claim remaining on appeal at this time.    With respect 
to consideration of a schedular rating in excess of 10 
percent for his service-connected low back disability, the 
veteran was already afforded multiple VA examinations.  
Further, the most recent VA treatment records identified by 
the veteran in support of his request for extraschedular 
consideration do not demonstrate a material change in his 
level of disability since the last VA examination of record.  

Additionally, the veteran provided testimony at an April 1993 
local hearing at the RO and also before the Board at a 
November 2003 Travel Board Hearing.  The transcripts of these 
hearings are associated with the claims file.  At the 
November 2003 hearing, the veteran and his representative 
indicated that there was no other evidence to be submitted in 
support of the claim at that time.

The Board observes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran, and that the record is now 
ready for appellate review. 

Other Procedural Concerns

Initially, the Board would like to clarify the issue that 
remains on appeal before it at this time.  This matter 
originally began as a June 1992 claim for an increased 
disability evaluation in excess of 10 percent for the 
service-connected residuals of a lumbosacral strain.  Since 
that time, the RO and the Board have issued multiple 
determinations with respect to this issue and related 
matters, and the RO has also adjudicated other claims on the 
veteran's behalf.  

The Board recognizes that in August 1999, the veteran's 
increased rating claim was remanded to include the RO's 
consideration of 38 C.F.R. § 3.321(b) (2003) and 38 C.F.R. 
§ 4.16 (2003), with an additional instruction to determine 
whether the veteran was entitled to a TDIU.  In effect, prior 
to this point, the RO had only adjudicated entitlement to a 
schedular rating in excess of 10 percent for the service-
connected residuals of a lumbosacral strain.  In its August 
1999 Remand, the Board recognized that not only must 
extraschedular consideration be reviewed under 38 C.F.R. 
§ 3.321(b) as part and parcel of the veteran's increased 
rating claim, but that, based upon the evidence of record 
suggesting that the veteran's low back disability may affect 
his ability to maintain employment, the record also contained 
an inextricably intertwined, informal, and unadjudicated 
claim for TDIU under 38 C.F.R. § 4.16 - to include the 
possibility of referral for extraschedular evaluation  under 
38 C.F.R. § 4.16(b).  

The Board again remanded the 38 C.F.R. § 3.321 extraschedular 
matter and the new TDIU claim in January 2001, because the RO 
had not yet acted on these issues.  Thereafter, the veteran 
took action on his previously informal claim for TDIU, filing 
a formal application for the same in April 2001.  Then, the 
RO issued a rating decision in May 2003 specifically to 
adjudicate the issue of entitlement to a TDIU under 38 C.F.R. 
§ 4.16, but denied the claim.  Unfortunately, there is 
nothing to indicate that the veteran ever began an appeal 
with respect to this particular claim.  

The RO did, however, finally consider whether the veteran's 
service-connected low back disability should be referred for 
an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321, as addressed in its May 2003 supplemental 
statement of the case.  That issue, and only that issue, is 
what remains for consideration by the Board in its decision 
herein.

Factual Background

The claims file contains ample medical evidence pertaining to 
treatment of the veteran's lower back.  The Board previously 
reviewed the majority of this evidence in detail in its 
January 2001 decision that awarded the veteran an increased 
rating from 10 to 20 percent for his service-connected 
residuals of a lumbosacral strain.  

The record includes private medical reports from the 
veteran's chiropractor, dated from about November 1987 to 
November 1999, an April 1998 report from an orthopedist, VA 
Medical Center (VAMC) treatment reports dated from 
approximately December 1992 to January 2003, and VA 
examination reports and test results dated from October 1991 
to June 2000.  The record for review also includes written 
statements and argument from the veteran and his 
representative, and transcripts of testimony provided by the 
veteran at an April 1993 hearing at the RO and at a November 
2003 Travel Board Hearing.  The Board has carefully reviewed, 
considered and weighed the probative value of all of the 
evidence. 

In service from October 1963 to October 1965, the veteran 
received treatment on several occasions for low back strain.  
The first available medical record of back treatment after 
service is dated in November 1987, when the veteran reported 
to a chiropractor complaining of back pain.  These 
chiropractic records also note the veteran's involvement in a 
motor vehicle accident in November 1987.  

In November 1991, the RO granted the veteran's claim for 
service connection for lumbosacral strain and assigned a 10 
percent disability rating effective from July 1991.  The RO 
noted the veteran's filing for an increased evaluation in 
June 1992.  

The medical record since the veteran's grant of service 
connection has focused in part upon the identification of 
which low back symptomatology is related to the service 
injury.  In January 2001, the Board determined that the 
veteran's current residuals of a lumbosacral strain included 
chronic low back pain, muscle spasm and limitation of motion, 
and included a diagnosis of degenerative joint disease; the 
Board also found that the most competent medical evidence of 
record dissociated diagnosed degenerative disc disease from 
the original service injury.   
The veteran reports that his main occupation has been as a 
truck driver.  In a June 1992 form provided to his 
chiropractor, he also reported working for the U.S. Postal 
Service.  

At his April 1993 local hearing at the RO, the veteran 
testified that he used over-the-counter pain medications to 
alleviate his low back pain.  He reported that sometimes, 
especially at night, he suffered from back spasms that could 
make it difficult for him to continue with daily activities.  
He indicated that his back did not normally interfere with 
his employment, and that he had learned to live with the 
pain, but that after experiencing muscle spasms, his back 
would become more problematic. 
A September 1998 VA examiner opined, after clinical 
evaluation and with review of the claims file, that the 
veteran's low back problems would limit his ability to 
function as a truck driver.

At a February 2000 VA examination, the veteran reported that 
he had had to stop working as a truck driver in 1998 because 
of his back problems, and that he was instead working as a 
lounge manager.  This examiner also opined that the veteran 
would be severely restricted in performing work that required 
him to bend his lumbar spine.  In a June 2000 addendum, the 
examiner indicated that the veteran's current low back 
condition aggravates his ability to work, and that he should 
not be involved in activities that require standing, bending, 
climbing, stooping, heavy lifting or twisting.  

The veteran's VA and private medical records do show that he 
regularly reports for treatment.  The VAMC records identified 
by the veteran in response to the RO's request for evidence 
in support of his request for an extraschedular evaluation of 
his low back disability under 38 C.F.R. § 3.321, dated from 
December 2001 to January 2003, show that he continues to 
report for treatment, and that he now uses prescription 
medication.  

The Board observes that none of the medical evidence of 
record shows that the veteran has undergone any back surgery 
or required frequent hospitalization for his back, and the 
veteran acknowledged the same at his November 2003 Travel 
Board Hearing.  The veteran also stated, however, that back 
surgery was recommended by his treating physicians.

Additionally at his November 2003 Travel Board Hearing, the 
veteran testified that he is in constant pain and suffers 
from frequent immobilization as a result of his low back 
problems.  He reported that he ended work as a truck driver 
approximately four years ago because of his back but 
indicated that he is still able to perform some part-time 
work for his father-in-law's business.  


Applicable Law

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service, and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).

In exceptional cases where schedular ratings are found to be 
inadequate, however, the RO may refer a claim to VA's Under 
Secretary for Benefits or to the Director of VA's 
Compensation and Pension Service for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2003).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88 (1996), that stated that when an 
extraschedular grant may be in order, that issue must be 
referred to the Director of the Compensation and Pension 
Service who possesses the delegated authority to assign such 
a rating in the first instance.  

Analysis

In the May 2003 supplemental statement of the case, the RO 
considered the provisions governing the assignment of an 
extraschedular evaluation for the veteran's service-connected 
residuals of a lumbosacral strain, and declined to refer the 
matter for extraschedular evaluation.  The matter being 
properly considered by the RO in the first instance, the 
Board will now accordingly consider it as well.  See 
VAOPGCPREC 6-96.  Again, ordinarily, the Rating Schedule will 
apply unless there is evidence of exceptional or unusual 
factors that would render application of the Rating Schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57 (1993). 

Essentially, the veteran maintains that the 20 percent rating 
assigned by the RO to his service-connected low back 
disability does not accurately reflect the degree of 
disability that he currently and actually experiences on a 
daily basis.  The Board observes that, as stated earlier, the 
veteran needs to demonstrate that his particular service-
connected low back disability manifestations take his case 
out of the realm of service-connected back disabilities that 
may be appropriately compensated by the criteria contained in 
the Rating Schedule.  In this particular situation, the Board 
cannot agree that the record supports such a finding.

A review of the evidentiary record does not show that the 
veteran's low back disability has resulted in marked 
interference with employment or frequent periods of 
hospitalization, as contemplated by 38 C.F.R. § 3.321(b)(1).  
The record indicates that in recent years, the veteran has 
reported that he has stopped working as a truck driver, but 
that he has also worked in other occupations since that time.  
Additionally, he recently reported that he continues to do 
some work.  Physicians have also reported that his low back 
disability would impair his ability to work, but no physician 
has described such as marked interference.  Moreover, none of 
the veteran's medical records document periods of 
hospitalization, and while the veteran has testified that his 
doctors have recommended back surgery, to this point, he has 
foregone that option.  

Furthermore, and importantly, there is no evidence to 
demonstrate that the veteran's particular situation is 
exceptional or unusual.  To the contrary, his symptomatology 
and documented impairment is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).

In conclusion, the Board finds that the veteran's service-
connected residuals of a lumbosacral strain do not present 
such an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant referral of his case for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of a lumbosacral strain on an 
extraschedular basis is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



